Citation Nr: 1440180	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-32 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of indebtedness in the amount of $20,542 due to dependency status.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 






INTRODUCTION

The Veteran had active military service from December 1992 to August 1999.  

This matter comes before the Board of Veterans' Appeals from a June 2010 decision of the Committee on Waivers & Compromises (COWC) of the VA Regional Office (RO) in St. Paul, Minnesota.  The decision denied a request for waiver of indebtedness for an overpayment created due to a dependent not being removed from the Veteran's disability compensation benefits.  The RO in Denver, Colorado has jurisdiction of the Veteran's claim file.  

During the pendency of the appeal an August 2012 rating decision reviewed the overpayment and corrected errors in the calculation of the prior amount resulting in a retroactive payment being granted to the Veteran.


FINDING OF FACT

On August 10, 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim for entitlement to a waiver of indebtedness in the amount of $20,542 due to dependency status. 


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to a waiver of indebtedness in the amount of $20,542 due to dependency status have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R.             § 20.204. 

In the present case, the Veteran provided a statement on August 10, 2012, that he was satisfied with the August 2012 rating decision and wished to withdraw the appeal.  The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed. 


____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


